917 N.E.2d 526 (2009)
334 Ill.Dec. 700
Raymond J. COSTELLO, petitioner,
v.
UNICOUS MARKETING, INC., et al., respondents.
No. 108880.
Supreme Court of Illinois.
November 25, 2009.
Petition for leave to appeal or appeal as a matter of right denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is instructed to vacate its order in Costello v. Unicous Marketing, Inc., case No. 1-09-1055 (05/13/09), denying plaintiff leave to appeal. The appellate court is instructed to allow the appeal and consider the appeal on the merits.